Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
Examiner’s response:
Applicant argues regarding claim 11 that the prior art fails to teach “performing video analytics on the captured video content”. The Examiner respectfully disagrees. Applicant has the right to be their own lexicographer. In this case Applicant has defined video analytics in Paragraph 28 of their own specification as 
“In some examples, the logic and/or features included at cameras 220-1 to 240-N may capture the video content and then perform at least some video analytics on the captured video content before encoding the captured video content. Surveillance-related data associated with these video analytics may include, but is not limited to, a movement pattern of one or more objects in the captured video content, a lighting condition in the captured video content,, the presence or absence of one or more objects in the capture video, locations of one or more objects in the captured video (for example: object tracking), identity of one or more persons or objects in the captured video (for example: facial recognition or object recognition), color characteristics of one or more objects in the captured video or shape characteristics of one or more objects in the captured video…. For example, analytic data including movement patterns may indicate more movement at an edge of a camera's field of view.

Based on this, Examiner has explained that the reference Lee in Paragraph 28 teaches video images of a hallway of a building. If the user wants to see a corner at the end of the hallway, the user controls the selected camera 4 to move to the corner until the video images show a desired region. It would be inherent that any kind of movement e.g. “people moving” will be part of the video image and will be captured by the video camera and displayed to the user on the display of the electronic device 1. These movement patterns are being read as video analytics being performed with the video content. If the applicant thinks that their specification provides a 
Applicant argues that Office action asserts a line of reasoning that explicitly relies on a theory of inherency and Examiner has failed to provide a factual basis or technical reasoning that necessarily flows from moving a camera to show video images. The Examiner respectfully disagrees. The teachings of inherency flow directly from the teachings of the reference since at Paragraph 28, the reference teaches 
“The transmission module 15 may further displays the route map of the selected camera 4 and the video images on the touch panel 12 simultaneously, so that the user may control the selected camera 4 to monitor a specific region based on the video images currently displayed on the touch panel 12.  For example, the video images show a hallway of a building.  If the user wants to see a corner at the end of the hallway, the user may control the selected camera 4 to move to the corner until the video images show a desired region”.

If the user controls a camera to view any video images  on the touch panel, that any video images for e.g. “people moving” will be part of the video image and will be captured by the video camera and displayed to the user on the display of the electronic device 1. These “movement patterns” are being read as video analytics and clearly flow from references teachings. 
Applicant argues that Lee teaches the exact opposite of inherency since it teaches that “that the user may control the selected camera 4 to monitor a specific region based on the video images currently displayed on the touch panel 12.  For example, the video images show a hallway of a building.  If the user wants to see a corner at the end of the hallway, the user may control the selected camera 4 to move to the corner until the video images show a desired region”. The Examiner respectfully disagrees. The inherency part was simply used to explain that the video camera will capture the movement pattern of video images and will transmit those to the main display if the camera is directed by the user in that direction and not to say that the camera automatically will do these functions. Therefore Lee does not teach away from inherency and clearly teaches that any images captured by the camera will be transmitted to the user’s display be it moving people as supported also by Applicant’s specification. 
	Same arguments also apply to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-10, 13, 14, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US PGPUB 20110234820) in view of Xu et al. (US Patent # 8,965,140).
[Claim 1]
Lee teaches an apparatus comprising a memory (11), a bus (figure 2) a processor circuit (10) coupled to the memory and bus (see figure 2) to receive captured video content via a local communication link (Paragraph 27, The transmission module 15 sends the motion parameters to the control system 2 to control the selected camera 4 according to the motion parameters, and acquires video images from the selected camera 4 through the control system 2.  Then the transmission module 15 displays the video images on the touch panel 12. Paragraph 16 teaches that network 3 may be the Internet, an intranet, a WIFI network, a third generation (3G) network, or any other communication network. A wifi or an intranet e.g. inside a building are examples of local communication link);

send data associated with the performed video analytics to a network interface, for communication to a remote device via a network communication link (Paragraphs 27-28. For 
example, the video images show a hallway of a building.  If the user wants to see people moving at the corner at the end of the hallway, the user may control the selected camera 4 to move to the corner until the video images show a desire region with people moving there. Paragraph 16 teaches that network 3 may be the Internet, an intranet, a WIFI network, a third generation (3G) network, or any other communication network. A wifi or an intranet e.g. inside a building are examples of network communication link). 
		Lee fails to teach a flash memory, a serial bus and a processor circuit coupled to the flash memory and the serial bus, the processor circuit comprising a multi-core central processing unit (CPU) and an integrated graphics processing unit (GPU). However Xu teaches comprises one or more CPUs, one or more GPUs, or a combination of CPU and GPU processing elements communicatively coupled to computer memory and peripheral device interfaces 
(e.g., Universal Serial Bus (USB). Memory of processor sub-system 112 comprises any one or combination of volatile computer readable media (e.g., random access memory (RAM), such as 
Erasable Programmable Read-Only Memory (EPROM), Electrically Erasable Programmable Read-Only Memory (EEPROM), Flash EPROM. For example, Opteron CPU introduced by AMD its first multi-core Opteron’s. At the time, AMD's use of the term multi-core in practice meant dual-cores each physical Opteron chip contained two processor cores (col. 4 line 45- col. 5 line 21). 
		Therefore taking the combined teachings of Lee and Xu, it would be obvious to one skilled in the art at the time of the invention to have been motivated to have a flash memory, a serial bus and a processor circuit coupled to the flash memory and the serial bus, the processor circuit comprising a multi-core central processing unit (CPU) and an integrated graphics processing unit (GPU) in order to a mixed content image sequence for communication to a client endpoint, making efficient use of communication resources.  The architecture of such a client endpoint should be suited to economically attractive implementations. 
[Claim 2]
Lee teaches the network interface to comprise a wireless cellular network interface, a wireless local area network (WLAN) interface (Paragraph 16, WIFI and 3G are examples of wireless and cellular network or interface).
[Claims 4 and 5]
Xu teaches the processor circuit to encode the captured video content according to an H.264 encoding scheme (col. 4 lines 14-21) in order to have a well-known standards such as H.264 and are generally low power and low cost.

Lee teaches the processor circuit to send information to a camera via the local communication link (Paragraphs 27 and 16), the captured video content received by the processor circuit via the local communication link to be based, at least in part, on the information received by the camera from the processor circuit (Paragraph 28, The transmission module 15 may further displays the route map of the selected camera 4 and the video images on the touch panel 12 simultaneously, so that the user may control the selected camera 4 to monitor a specific region based on the video images currently displayed on the touch panel 12.  For example, the video images show a hallway of a building.  If the user wants to see a corner at the end of the hallway, the user may control the selected camera 4 to move to the corner until the video images show a desire region).
[Claim 7]
Lee teaches the camera comprising a surveillance camera and the information received from the processor circuit to include one or more camera commands to capture the video content (Paragraph 28), the one or more camera commands to include a camera direction, a time period for a camera direction (Paragraphs 32-33).
[Claim 8]
Lee teaches the data associated with the video analytics to include one or more of a movement pattern of one or more objects in the captured video content (The reference teaches in Paragraph 28 that the video images show a hallway of a building. If the user wants to see a corner at the end of the hallway, the user controls the selected camera 4 to move to the corner until the video images show a desired region. It would be inherent that any kind of movement e.g. “people moving” will be part of the video image and will be captured by the video camera and displayed to the user on the display of the electronic device 1.); and sending updated information based, at 
[Claim 9]
Lee teaches a display device coupled to the processor circuit (figure 2), and the display device configured to present streaming video from a camera (Paragraph 27).
[Claim 10]
Lee teaches the processor circuit to send information to a camera to capture video content contemporaneously with a display device configured to present the video content, the information based, at least in part, on the data associated with the video analytics (Paragraphs 27 and 28, As the user commands to change the angle of the camera, the video information is simultaneously to the touch panel for display).
[Claims 13, 14, 21 and 22]
These are method and computer readable claims corresponding to apparatus claims  4 and 5 and are therefore analyzed and rejected based upon apparatus claims 4 and 5.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US PGPUB 20110234820), Xu et al. (US Patent # 8,965,140) and further in view of Chahal et al. (US PGPUB 20070255868).
[Claim 3]
Lee in view of Xu fails to teach a network interface to comprise an Ethernet interface, the processor circuit to send the data to the Ethernet interface via a universal serial bus (USB) interconnect implemented using the serial bus. However Chahal teaches a conversion module 50 is integrated with the network device 10 in a single module 52.  An Ethernet interface of the conversion module 50 is depicted coupled providing Ethernet data 60 to the network .
Claims 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US PGPUB 20110234820) in view of Chahal et al. (US PGPUB 20070255868).
[Claims 12 and 20]
These are method and computer readable claims corresponding to apparatus claim 3 and are therefore analyzed and rejected based upon apparatus claim 3.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11, 15-19 and 23-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by Lee et al. (US PGPUB 20110234820).
 [Claim 11]
Lee teaches a method, comprising:

performing video analytics on the captured video content (The reference teaches in Paragraph 28 that the video images show a hallway of a building. If the user wants to see a corner at the end of the hallway, the user controls the selected camera 4 to move to the corner until the video images show a desired region. It would be inherent that any kind of movement e.g. “people moving” will be part of the video image and will be captured by the video camera and displayed to the user on the display of the electronic device 1. These movement patterns are one of the video analytics as taught in applicant’s specification in Paragraph 27 too and also claimed in claim 7); and
sending data associated with the performed video analytics to a network interface, for communication to a remote device via a network communication link (Paragraphs 27-28. For 
example, the video images show a hallway of a building.  If the user wants to see people moving at the corner at the end of the hallway, the user may control the selected camera 4 to move to the corner until the video images show a desire region with people moving there. Paragraph 16 teaches that network 3 may be the Internet, an intranet, a WIFI network, a third generation (3G) network, or any other communication network. A wifi or an intranet e.g. inside a building are examples of network communication link).
[Claims 15-18]
These are method and computer readable claims corresponding to apparatus claims 6-8 and 10 respectively and are therefore analyzed and rejected based upon apparatus claims 6-8 and 10.
[Claims  19, 23-26]
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696